DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,564,383 and 11,307,375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-3, 5-12, 14-18, 20-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Shulepova et al. (U.S. Patent No. 7,530,699; hereinafter – “Shulepova”), teaches an imaging lens module, comprising at least one plastic lens element (1) having an optical axis (5), an object side and an image side (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10), wherein the at least one plastic lens element comprises, in order from a center to a peripheral region thereof:
an optical effective portion (3), wherein the optical axis passes through the optical effective portion (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10); and
an outer peripheral portion (7) surrounding the optical effective portion, wherein the outer peripheral portion comprises (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10), on at least one of the object side and the image side:
a plurality of groove structures (23A, 23B) (See e.g. Figs. 1 and 3-4; C. 3, L. 4-10; C. 3, L. 34 – C. 4, L. 5); and
a contacting surface (13B, 11) being an annular plane and perpendicular to the optical axis, wherein the contacting surface is connected to at least one optical element adjacent thereto (See e.g. Figs. 1-4; C. 2, L. 41 – C. 3, L. 10: “the skirt portion 11 of the first lens component 1 and the top portion of the second lens component 15 snugly fit into each other as general cylindrical portions, centered on the optical axis 5 of the two lens components 1 and 15”);
wherein the groove structures and the contacting surface are located on the same side, there is an air gap between the groove structures and at least one optical element adjacent thereto, and the groove structures and the contacting surface located on the same side are not overlapped along a direction parallel to the optical axis (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Shulepova fails to explicitly disclose a plurality of separation surfaces respectively surrounding each of the groove structures and a number of the groove structures located on the one of the object side and the image side is N1, and the following condition is satisfied: 30 ≤ N1 ≤ 720.
Lin et al. (U.S. PG-Pub No. 2016/0349476; hereinafter – “Lin”) teaches an annular optical spacer and imaging lens module with a plastic element having an optical effective portion and an outer peripheral portion with a plurality of groove structures, wherein each of the groove structures comprises a first structure (153, 253, 353, etc.), a second structure (155, 255, 355, etc.) and a step surface (151, 152, 251, 252, 351, 352, etc.), and the step surface is disposed between the first structure and the second structure (See e.g. Figs. 1D, 1E, 2B, 2C, 3B, 3C, 4B, 4C, 5B, 5C, 6B, 6C, 7B, 7C, 8B, 8C, and 9B-9E; Paragraphs 0054, 0063, 0068, 0073, 0078, 0083, 0087, 0091, and 0096). Lin further teaches that a number of the groove structures located on the one of the object side and the image side is N1, and the following condition is satisfied: 30 ≤ N1 ≤ 720 (See e.g. Figs. 1D, 1E, 2B, 2C, 3B, 3C, 4B, 4C, 5B, 5C, 6B, 6C, 7B, 7C, 8B, 8C, and 9B-9E; Paragraphs 0053-0055, 0063, 0068, 0073, 0078, 0083, 0087, 0091, and 0096). However, Lin includes the step structures in the calculation of N1, and as such, Lin does not teach a plurality of separation surfaces respectively surrounding each of the groove structures. Moreover, one of ordinary skill in the art at the time the invention was filed would not have been motivated to modify the structure of Shulepova or Lin to have such separation surfaces as this would change the overall structure of the device, including the number of the grooves.
Thus, the prior art of record, taken alone or in combination, fails to teach or reasonably suggest the cumulative details of claim 1, specifically including the limitations: “a plurality of separation surfaces respectively surrounding each of the groove structures” and a number of the groove structures located on the one of the object side and the image side is N1, and the following condition is satisfied: 30 ≤ N1 ≤ 720.”
Regarding claim 17, the best prior art, Shulepova teaches an imaging lens module, comprising at least one plastic lens element having an optical axis, an object side and an image side, wherein the at least one plastic lens element comprises, in order from a center to a peripheral region thereof:
an optical effective portion (3), wherein the optical axis passes through the optical effective portion (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10); and
an outer peripheral portion (7) surrounding the optical effective portion (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10), wherein the outer peripheral portion comprises, on each of the object side and the image side:
a plurality of groove structures (23A, 23B), wherein the groove structures arrange along a circumference direction surrounding the optical axis (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Shulepova fails to explicitly disclose a plurality of separation surfaces respectively surrounding each of the groove structures and a number of the groove structures located on the object side is N1, and the following condition is satisfied: 30 ≤ N1 ≤ 720.
Lin teaches an annular optical spacer and imaging lens module with a plastic element having an optical effective portion and an outer peripheral portion with a plurality of groove structures, wherein each of the groove structures comprises a first structure (153, 253, 353, etc.), a second structure (155, 255, 355, etc.) and a step surface (151, 152, 251, 252, 351, 352, etc.), and the step surface is disposed between the first structure and the second structure (See e.g. Figs. 1D, 1E, 2B, 2C, 3B, 3C, 4B, 4C, 5B, 5C, 6B, 6C, 7B, 7C, 8B, 8C, and 9B-9E; Paragraphs 0054, 0063, 0068, 0073, 0078, 0083, 0087, 0091, and 0096). Lin further teaches that a number of the groove structures located on the object side an is N1, and the following condition is satisfied: 30 ≤ N1 ≤ 720 (See e.g. Figs. 1D, 1E, 2B, 2C, 3B, 3C, 4B, 4C, 5B, 5C, 6B, 6C, 7B, 7C, 8B, 8C, and 9B-9E; Paragraphs 0053-0055, 0063, 0068, 0073, 0078, 0083, 0087, 0091, and 0096). However, Lin includes the step structures in the calculation of N1, and as such, Lin does not teach a plurality of separation surfaces respectively surrounding each of the groove structures. Moreover, one of ordinary skill in the art at the time the invention was filed would not have been motivated to modify the structure of Shulepova or Lin to have such separation surfaces as this would change the overall structure of the device, including the number of the grooves.
Thus, the prior art of record, taken alone or in combination, fails to teach or reasonably suggest the cumulative details of claim 17, specifically including the limitations: “a plurality of separation surfaces respectively surrounding each of the groove structures” and a number of the groove structures located on the object side is N1, and the following condition is satisfied: 30 ≤ N1 ≤ 720.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/               Primary Examiner, Art Unit 2896